      Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 1 of 17




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION



 RHONDA J. MARTIN, et al.,



       Plaintiffs,

v.



 ROBYN A. CRITTENDEN, et al.,                      CIVIL ACTION NO.
                                                   1:18-CV-4776-LMM

       Defendants.




                                     ORDER

      This case comes before the Court on Plaintiffs Rhonda J. Martin, Dana

Bowers, Jasmine Clark, Smythe DuVal, Jeanne Dufort, and the Georgia Coalition

for the People's Agenda, Inc.'s Motion and Amended Motion for Emergency

Temporary Restraining Order [42, 44] and potential Intervenors Carolyn

Bourdeaux for Congress and Fazal Khan's Motion to Intervene [45] and proposed

Emergency Motion for Temporary Restraining Order [45-5].

      Although these Motions come before the Court in the midst of many hotly

contested and highly publicized elections issues across the State, the narrow relief

granted by this Order addresses one precise question: Does Gwinnett County's

process of rejecting absentee ballots solely on the basis of an omitted or incorrect
      Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 2 of 17




birth year violate the Civil Rights Act, 52 U.S.C. § 10101(a)(2)(B)?1 The Court

finds, on the arguments presented, that it does and that this narrow set of ballots


should be counted.

      This decision is not based on evaluating potential harm to any individual


candidate. Instead, it is focused on the right of individuals to have their votes


counted.


 I.   BACKGROUND

      A. Brief Procedural Background

      This matter arises from a challenge to Georgia's statutory procedures for


rejecting absentee ballot applications and absentee ballots, 0.C.G.A. §§ 21-2-381,

-386. On October 15, 2018, Plaintiffs filed their Complaint with this Court,

alleging that such procedures infringe upon the fundamental right to vote in

violation of the Fourteenth Amendment's equal protection clause and guarantee


of substantive due process. See Dkt. [1] �� 56, 65.2 One day later, on October 16,

2018, the Georgia Muslim Voter Project ("GMVP") and Asian-Americans

Advancing Justice-Atlanta ("Advancing Justice-Atlanta"), Civ. A. 1-18-cv-4789



1 An article in the AJC suggests that new instructions from Secretary Crittenden
may render the relief sought moot because a November 12, 2018, memorandum
instructs election officials that they can count ballots despite birth date
discrepancies. See Dkt. No. [54] at 11, 15-16. Because these instructions allow but
do not require election officials to count these absentee ballots, the issues in this
case remain. This Order requires that they do so. As explained in detail, rejecting
absentee ballots on this basis violates the Civil Rights Act.

2 Plaintiffs' Complaint was amended on October 22, 2018 only to add an
inadvertently omitted paragraph relating to Plaintiff Jeanne Dufort. See Dkt. [10]
at 1-:2.

                                          2
      Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 3 of 17




[hereinafter, "GMVP"], also filed a complaint with this Court, likewise alleging

that the same statutes infringe upon the fundamental right to vote in violation of

the equal protection clause of the Fourteenth Amendment. See GMVP Dkt. No.

[1] �� 60-65. The GMVP plaintiffs also averred that the aforementioned Georgia

statutes violate the procedural due process clause of the Fourteenth Amendment

to the extent they deprive absentee ballot applicants and absentee voters of notice

and an opportunity to be heard before their ballots or applications are rejected

due to a signature mismatch. See id. �� 46-58.

      The GMVP plaintiffs filed a motion for a temporary restraining order on

October 17, 2018. See GMVP Dkt. No. [5]. Plaintiffs filed their motion for a

preliminary injunction two days later, on October 19, 2018. Dkt. No. [4]. Because

Plaintiffs amended their motion for a preliminary injunction on the morning of

the joint hearing (October 23, 2018), the Court only addressed the signature

mismatch argument from this case in its subsequent ruling and temporary

restraining order. See Dkt. Nos. [23] at 3; [26].

      On October 30, 2018, the Court denied the remaining relief requested here,

finding that Plaintiffs' requested relief was simply too broad to be implemented

that close to the November 6, 2018 election. The Court noted that unlike the

relief requested with respect to the signature mismatch issue in GMVP, Plaintiffs

asked this Court to establish an entirely new scheme, untethered to any current

statutory practices, that did not address a variety of critical and practical

questions as to how Plaintiffs' nonspecific relief would be carried out. Critically,


                                          3
      Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 4 of 17




Plaintiffs did not seek specific injunctive relief as to individuals who were named

in the motion that Plaintiffs contended did not receive statutory rejection notice.

See Order, Dkt. No. [41].

      On November 11, 2018, Plaintiffs filed a new Emergency Motion for

Temporary Restraining Order [42].3 In it, Plaintiffs seek much more limited relief

than their previous request. Specifically, Plaintiffs ask this Court to enjoin the

Gwinnett County BORE Defendants "from rejecting absentee ballots containing

immaterial errors or omissions." Dkt. No. [44-1] at 2.

      The same day, Carolyn Bourdeaux for Congress ("Bourdeaux Campaign")

and Fazal Khan (collectively, "proposed Intervenors") filed a Motion to Intervene

[45] in this matter, asserting that they should be allowed to file a complaint in

intervention and their own motion for emergency temporary restraining order. In

their Proposed Emergency Motion for Temporary Restraining Order, proposed

Intervenors seek related but different relief. They request that this Court enjoin

Defendants' certification of the U.S. House of Representatives Congressional

District 7 results until: (1) all absentee ballots with immaterial defects are

counted; and (2) Defendants provide all voters, whose absentee ballots have been

rejected for failure to sign the oath, three days to cure that deficiency.




3 Plaintiffs also filed an Amended Motion for Temporary Restraining Order the

same day, which seeks specific relief as to Gwinnett County citizens Dinesh
Chandra, James Arthur Moore, and Corliss Armstead. Plaintiff states these
citizens wish to join this action as party plaintiffs and Plaintiffs will be filing a
motion for leave to amend the complaint to add them shortly.

                                           4
      Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 5 of 17




      B. Factual Background


      Georgia law authorizes any eligible voter to cast his or her absentee ballot

by mail. The first step in the absentee-voting process is for a voter to submit an

absentee ballot application via mail, fax, email, or in person. O.C.G.A. § 21-2-

381(a)(1)(A). A voter may submit an absentee ballot application as early as 180

days prior to the date of the primary or election through and including the Friday

before the primary or election. Id. Absentee ballots cannot be issued the day

before a primary or election. O.C.G.A. § 21-2-384(a)(1)(2).

      When an absentee ballot is received, the county registrar or absentee ballot

clerk must determine if the applicant is eligible to vote in the relevant primary or

election by comparing the applicant's identifying information to the applicant's

information on file with the registrar's office. O.C.G.A. § 21-2-381(b)(1). If a

voter's eligibility is confirmed, the registrar must mail an absentee ballot to the

voter. O.C.G.A. § 21-2-381(b)(2)(A). When an absentee voter receives an official

absentee ballot, they receive two envelopes. O.C.G.A. § 21-2-384(b). The voter

must place the completed absentee ballot in the smaller of the two envelopes. Id.

The smaller envelope must then be placed in the larger envelope, which contains

the oath of the elector and a line for the elector's signature. O.C.G.A. § 21-2-

384(b)-(c). All absentee ballots must be received by 7 p.m. on Election Day to be

counted. 0.C.G.A. § 21-2-386(a)(1)(F).

      Pursuant to O.C.G.A. § 21-2-386(a)(1)(C), an absentee ballot may be

rejected "[i]f the elector has failed to sign the oath, or if the signature does not



                                           5
      Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 6 of 17




appear to be valid, or if the elector has failed to furnish required information or

information so furnished does not conform with that on file in the registrar's or

clerk's office, or if the elector is otherwise found disqualified to vote." If an

elector's ballot is rejected, the clerk "shall write across the face of the envelope

'Rejected,' giving the reason therefore.... [and] shall promptly notify the elector

of such rejection." Id.

      Plaintiffs and the proposed Intervenors' current focus is on so-called

"immaterial errors or omissions,'' such as the failure to provide the voter's year of

birth, failure to sign the oath, or other clerical mistakes. As Plaintiffs and

proposed Intervenors correctly note, the Georgia Supreme Court has held that

while a failure to furnish required information is a "ground for rejection " under

O.C.G. A. § 21-2-386(a)(1)(C), nothing in the statute mandates the "automatic

rejection of any absentee ballot lacking the elector's place and/or date of birth."

Jones v.Jessup, 279 Ga. 531, 533 n.5 (200 5). Defendant Crittenden's predecessor

has previously conceded that some counties require a voter's year of birth for

identification purposes but "where the year of birth is not necessary to confirm

the identify of a voter, it is not otherwise required by O.C.G.A. § 21-2-

386(a)(1)(C)." See Dkt.No. [36] at 3-4.

II.   DISCUSSION

      The Court will first consider whether to allow the proposed Intervenors to

intervene.




                                            6
      Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 7 of 17




      A. Intervention as a Matter of Right


      Intervention of right is granted on timely motion to anyone who "claims an

interest relating to the property or transaction that is the subject of the action,

and is so situated that disposing of the action may as a practical matter impair or

impede the movant's ability to protect its interest, unless existing parties

adequately represent that interest." Fed. R. Civ. P. 24(a).

      In order for a party to intervene as a matter of right under Rule 24(a),
      it must establish: (1) the application to intervene is timely; (2) the
      party has an interest relating to the property or transaction which is
      the subject of the action; (3) the party is situated so that disposition of
      the action, as a practical matter, may impede or impair its ability to
      protect that interest; and (4) the party's interest is represented
      inadequately by the existing parties to the suit.

Angel Flight of Ga., Inc. v. Angel Flight Am., Inc., 272 F. App'x 817, 819 (11th Cir.

2008); see also Georgia v. U.S. Army Corps of Eng'rs, 302 F.3d 1242, 1250 (11th

Cir. 2002).

      As an initial matter, Defendants do not directly oppose intervention. See

generally BORE Resp. in Opp., Dkt. No. [51]; Sec. of State Resp. in Opp., Dkt. No.

[52]. Defendants do not cite the intervention standard, and they merely refer to

the intervenors as the "proposed Plaintiff-Intervenors" or "Plaintiff-Intervenor"

without any discussion of whether this Court should allow them to intervene.

However, Defendants do argue that the proposed Intervenors were not

"reasonably diligent" in pursuing the relief sought (in the context of an injunction

factor), which is essentially a timeliness argument. Thus, the Court will address

that intervention factor out of an abundance of caution.


                                           7
      Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 8 of 17




      The Court finds the proposed Intervenors acted in a timely fashion. When

assessing timeliness, a district court must consider four factors:

      (1) the length of time during which the would-be intervenor knew or
      reasonably should have known of his interest in the case before he
      petitioned for leave to intervene; (2) the extent of prejudice to the
      existing parties as a result of the would-be intervenor's failure to apply
      as soon as he knew or reasonably should have known of his interest;
      (3) the extent of prejudice to the would-be intervenor if his petition is
      denied; and (4) the existence of unusual circumstances militating
      either for or against a determination that the application is timely.

Angel Flight, 272 F. App'x at 819 (citing United States v. Jefferson Cty., 720 F.2d

1511, 1516 (nth Cir. 1983)).

      The Court finds that the length of time the proposed Intervenors have

known about their interest in this case does not prevent intervention. Proposed

Intervenor Khan could not have reasonably expected to know of his interest in

this case until his ballot was rejected, and proposed Intervenor Bourdeaux

Campaign has sued after Gwinnett County confirmed it would not exercise its

discretion to consider cast absentee ballots with technical failures.

      Defendants will not be prejudiced by a potential intervention as the motion

was made in a timely fashion, pre-answer and prior to the election's certification.

In contrast, potential Intervenors will be prejudiced greatly if they are not

allowed to intervene. Intervenor Khan will be potentially disenfranchised, and

Intervenor Bourdeaux Campaign may not have potentially favorable ballots

counted. Thus, the Court finds the application timely and GRANTS the Motion

to Intervene [45] as a matter of right.




                                          8
      Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 9 of 17




      B. Permissive Intervention


      But even if intervention as a matter of right is inappropriate, it is plain that

permissive intervention would be. Rule 24(b)(1) provides in relevant part that,


"[o]n timely motion, the court may permit anyone to intervene who: .. .(B) has a


claim or defense that shares with the main action a common question of law or

fact." First, as stated above, the Court finds the motion timely. Second, the


Intervenors share a common question of law or fact in that both the Intervenors

and Plaintiffs seek Gwinnett County to count the same ballots, which were


rejected for technical failures such as birthdates, for many of the same reasons.

Thus, permissive intervention is likewise appropriate.


      C. Temporary Restraining Order


      The standard for obtaining a temporary restraining order ("TRO") is

identical to that of obtaining a preliminary injunction. Windsor v. United States,


379 F. App'x 912, 916-17 (nth Cir. 2010). To obtain a preliminary injunction, the

moving party must demonstrate: (1) a substantial likelihood of success on the

merits; (2) a substantial threat of irreparable injury if the injunction is not

granted; (3) the threatened injury to the movant outweighs the damage to the

opposing party; and (4) granting the injunction would not be adverse to the

public interest. Four Seasons Hotels & Resorts, B.V. v. Consorcio Barr, S.A., 320

F.3d 1205, 1210 (nth Cir. 2003). "The preliminary injunction is an extraordinary

and drastic remedy not to be granted unless the movant 'clearly carries the


burden of persuasion' as to the four prerequisites." United States v.Jefferson



                                           9
     Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 10 of 17




�, 720 F.2d 1511, 1519 (nth Cir. 1983) (quoting Canal Auth. v. Callaway, 489

F.2d 567, 573 (5th Cir. 1974)).

          1.   Likelihood of Success on the Merits

      Plaintiffs and Intervenors (hereinafter "Plaintiffs") have met their burden

in showing a substantial likelihood of success on the merits with respect to their

claim that Gwinnett County's practice of rejecting absentee ballots based solely

on an omitted or erroneous birth year violates the Civil Rights Act, 52 U.S.C. §

10101(a)(2)(B). Plaintiffs have not, however, shown a substantial likelihood of

success on the merits regarding their broader requests for relief; accordingly, the

Court will only address the narrow issue of absentee ballots rejected on the basis

of a birth year error or omission.4

      Section 10101(a)(2)(B) of the Civil Rights Act forbids the practice of

disqualifying voters "because of an error or omission on any record or paper

relating to any application, registration, or other act requisite to voting, if such

error or omission is not material in determining whether such individual is

qualified under State law to vote in such election." 52 U.S.C. § 10101(a)(2)(B).

This particular addition to federal law was "intended to address the practice of

requiring unnecessary information for voter registration with the intent that such




4 Unlike Plaintiffs' arguments with respect to missing or incorrect birth years,
Plaintiffs offer only conclusory statements and no supporting authority for their
claim that a missing signature, incorrect address, or other clerical errors are
immaterial pursuant to the Civil Rights Act. Thus, Plaintiffs have not met their
high burden on this point and the requested broader injunction is not granted.

                                          10
      Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 11 of 17



requirements would increase the number of errors or omissions on the

application forms, thus providing an excuse to disqualify potential voters."

Schwier v. Cox, 340 F.3d 1284, 1294 (11th Cir. 2003); see also Fla. State Conf. of

NAACP v. Browning, 522 F.3d 1153, 1173 (11th Cir. 2008). In interpreting 52

U.S.C. § 10101(a)(2)(B), the Eleventh Circuit has explained that this provision

asks "whether, accepting the error as true and correct, the information contained

in the error is material to determining the eligibility of the applicant." Browning,

522 F.3d at 1175.

      Here, Plaintiffs have demonstrated that an elector's year of birth is not

material to determining the eligibility of an absentee voter. To begin, "the only

qualifications for voting in Georgia are U.S. Citizenship, Georgia residency, being

at least eighteen years of age, not having been adjudged incompetent, and not

having been convicted of a felony." Schwier, 340 F.3d at 1297 (citing O.C.G.A. §

21-2-216 (1998)) (emphasis in original). Accordingly, a voter's ability to correctly

recite his or her year of birth on the absentee ballot envelope is not material to

determining said voter's qualifications under Georgia law. Indeed, Defendants

acknowledged in a prior briefing that Georgia law only requires that a "county

election official can confirm the identity of the voter with the information that is

provided." Dkt. No. [36] at 3 (emphasis in original). And, with respect to the

absentee ballots rejected solely on a year of birth error or omission in Gwinnett

County, the qualifications of the absentee voters are not at issue because

Gwinnett County elections officials have already confirmed such voters' eligibility


                                          11
     Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 12 of 17




through the absentee ballot application process. See Dkt No. [42-1] at 4; see also

0.C.G.A. § 21-2-381(b)(1)("Upon receipt of a timely application for an absentee

ballot .... The registrar or absentee ballot clerk shall determine, in accordance

with the provisions of this chapter, if the applicant is eligible to vote in the

primary or election involved.") (emphasis added).

      This Court's conclusion that year of birth information on the absentee

ballot envelope is immaterial is only strengthened by the Georgia Supreme

Court's explicit recognition that Georgia law "does not mandate the automatic

rejection of any absentee ballot lacking the elector's place and/or date of birth."

Jones, 279 Ga. At 533 n.5. Moreover, Gwinnett County's procedure for rejecting

absentee ballots entirely on the basis of a missing or incorrect birth year is

particularly problematic in light of the fact that other Georgia counties do not

require absentee voters to furnish such information at all. See Dkt. No. [42-1] at

9 nA (noting that Carroll, Camden, and Richmond Counties do not request an

absentee voter's year of birth). While Defendant Gwinnett County argues that it

uses "all the information on the ballot envelope" to verify a voter's identity, this

Court does not find that a year of birth is material to determining a voter's

eligibility when such information is not uniformly required across the State. See

Dkt. No. [51] at 6 nA. In light of the foregoing, the Court finds that Plaintiffs have

established a substantial likelihood of success on the merits on their claim that




                                          12
      Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 13 of 17




Gwinnett County violated the Civil Rights Act in rejecting absentee ballots solely

on the basis of a missing or incorrect year of birth.s

          2.   Remaining Injunction Factors

      The Court also finds that the remaining injunction factors weigh in

Plaintiffs' favor. First, as this Court has previously recognized, "a violation of the

right to vote cannot be undone through monetary relief and, once the election

results are tallied, the rejected electors will have been disenfranchised without a

future opportunity to cast their votes." Dkt. No. [23] at 26-27 (quoting Odebrecht

Const., Inc. v. Sec'y, Fla. Dep't of Transp., 715 F.3d 1268, 1289 (11th Cir. 2013)

("In the context of preliminary injunctions, numerous courts have held that the

inability to recover monetary damages because of sovereign immunity renders

the harm suffered irreparable.")(collecting cases)); see also League of Women

Voters of N. Carolina v. North Carolina, 769 F.3d 224, 247 (4th Cir. 2014)

("Courts routinely deem restrictions on fundamental voting rights irreparable

injury."); Obama for Am v. Husted, 697 F.3d 423, 436 (6th Cir. 2012) ("A
                          .




restriction on the fundamental right to vote therefore constitutes irreparable

injury."); Cunningham v. Adams, 808 F.2d 815, 821 (11th Cir. 1987) ("An injury is

'irreparable' only if it cannot be undone through monetary remedies.")).




s Because the Court finds that an injunction is warranted on the birth year issue
pursuant to the Civil Rights Act, the Court declines to also decide whether an
injunction would be warranted on this same issue as a substantive due process or
equal protection violation.

                                          13
     Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 14 of 17




      Next, the Court finds that the balance of equities and the public interest

support an injunction. With respect to hardship, Defendants essentially argue

that it would be unduly burdensome to have to count a new group of ballots at

this point in the election process because counting such ballots will necessarily

delay certification of the election in Gwinnett County. See Dkt. No. [51] at 8.

According to Gwinnett BORE Defendants, delaying certification in Gwinnett

County will in turn delay certification statewide, thereby disrupting preparations

for the December 4, 2018 runoff elections. See id. Those Defendants further

argue that an injunction is unwarranted because Plaintiffs have a state law

remedy available to them in the form of Georgia's election contest procedures,

and that this Court can always review Plaintiffs' constitutional claims after the

election is certified. See id. at 9-10. Finally, the State Defendants contend that

Plaintiffs have failed to allege any harm because they have not shown that

counting absentee ballots rejected on the basis of a missing or incorrect birth year

would change the outcome of election. See Dkt. No. [52] at 13.

      But none of the harm that Defendants will allegedly suffer from an

injunction rises to the same level as the harm that disenfranchised Plaintiffs (and,

undoubtedly, other absentee voters) will suffer without an order from this Court.

First, as discussed above, it is axiomatic that there is no post hoc remedy for a

violation of the right to vote. See e.g. Fla. Democratic Pty. v. Detzner, ('"This isn't

golf: there are no mulligans.' . . . Once the canvassing starts and the election

comes and goes, 'there can be no do-over and no redress."') (quoting Fla.


                                          14
     Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 15 of 17




Democratic Pty. v. Scott, No. 4:16-cv-626-MW/CAS (N.D. Fla. Oct. 10, 2016) and

League of Women Voters, 769 F.3d at 247). Defendants' arguments as to

Plaintiffs' alternative avenues for relief are accordingly misplaced.

      Moreover, the State Defendant's argument entirely misconstrues the

nature of the harm-the harm alleged is disenfranchisement, regardless of the

outcome of the election. It is of no consequence to this Court who wins this

election; what matters is who is entitled to exercise their constitutional right to

vote and have that vote counted.

      Importantly, the relief requested applies to only a small portion of the

outstanding absentee ballots. Plaintiffs argue that Gwinnett County has rejected

at least 265 absentee ballots solely because voters omitted their year of birth and

at least 58 absentee ballots because voters erroneously wrote that they were born

in 2018. See Dkt. No. [45-6]. While this Court does not discount the tireless

efforts of Gwinnett County elections officials to ensure a fair and accurate

election, the Court is not convinced that requiring Gwinnett County to count a

discrete number of ballots that it already has in its possession will cause chaos

and uncertainty across the State. Unlike Plaintiffs' previously rejected request for

relief, this injunction does not require the Court to "in essence, rewrite the

entirety of the absentee ballot statutes" to provide relief for every eligible

absentee mail ballot voter statewide. See Dkt. No. [41] at 7, 8. Indeed, this Court

is not granting the entirety of the relief requested by Plaintiffs-rather, the Court

simply agrees with Plaintiffs that the burden of counting a set number of legally


                                          15
       Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 16 of 17




cast ballots is clearly outweighed by the harm eligible voters will suffer if their

votes are not counted based on an incorrect or missing birth year.

          And finally, as this Court has already explained, "the public interest is best

served by allowing qualified absentee voters to vote and have their votes

counted." Dkt. No. [38] at 11. This injunction grants narrow relief to a small

subset of absentee voters that is simply not so burdensome as to outweigh

Georgians' right to vote. See Wesberry v. Sanders, 376 U.S. 1, 17 (1964) ("No right

is more precious in a free country than that of having a voice in the election of

those who make the laws under which, as good citizens, we must live. Other

rights, even the most l;>asic, are illusory if the right to vote is undermined.").

Plaintiffs have therefore established all four prerequisites to warrant injunctive

relief.

III.      CONCLUSION


          Intervenors Carolyn Bourdeaux for Congress and Fazal Khan's Motion to

Intervene [45] is GRANTED. Intervenors' Emergency Motion for Temporary

Restraining Order [45-5] is GRANTED as to the birth year issues and DENIED

as to the remaining requests for relief. The Clerk is DIRECTED to docket the

Complaint in Intervention [45-2].

          Plaintiffs Rhonda J. Martin, Dana Bowers, Jasmine Clark, Smythe Duval,

Jeanne Dufort, and the Georgia Coalition for the People's Agenda, Inc.'s Motion

and Amended Motion for Emergency Temporary Restraining Order [42, 44] is

GRANTED as to the birth year issue and DENIED as to the remaining requests



                                             16
     Case 1:18-cv-04776-LMM Document 55 Filed 11/13/18 Page 17 of 17




for relief. Defendants Stephen Day, John Mangano, Alice O'Lenick, Ben

Satterfield and Beauty Baldwin (the Gwinnett County BORE Members) are

hereby ENJOINED from rejecting absentee ballots containing an error or

omission relating to the absentee voter's year of birth and are ORDERED to

count such ballots in the November 6, 2018 election. Defendants are ORDERED

to delay certification until such ballots have been counted.

      Nothing in this Order affects or otherwise extinguishes this Court's prior

injunction related to signature matching.

      IT IS SO ORDERED this 13th day of November, 2018.




                                       Leigh Martin Ma
                                       United States District Judge




                                         17
